DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

II.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

III.	Claims 13-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claims 14-19 are dependent on claim 13 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above.
For purposes of examination, the examiner will treat the following quotation from claim 13:
 “a communication device (36, 72, 74, 78) for an operating tool (10, 68, 70) and/or for a measuring device to transmit data between the operating tool (10, 68, 70) and/or the measuring device and a data processing system (62, 66), wherein an authentication module (42) is provided for authentication of the operating tool (10, 68, 70) and/or the measuring device during data transmission and wherein a transmission module (38) is provided for transmission of the data over a mobile network (40) and/or a transmission module (44) is provided for transmission of the data over Internet connections, and wherein a GPS receiver (39) is provided for satellite-based position determination for generating position data” 
as


Claim 20 recites “an operating tool (10, 68, 70) and/or a measuring device with means (76) for generating user data and/or usage data and with a communication device (36, 72, 74, 78) for exchanging data between the operating tool and/or the measuring device and a data processing system (62, 66), wherein an authentication module (42) is provided for authentication of the operating tool (10, 68, 70) and/or measuring device when transmitting data, and wherein a transmission module is provided to transfer the data over a mobile network (40), and wherein the communication device (36, 72, 74, 78) is provided with a GPS receiver (39) for satellite-based position determination for generating position data” in lines 1-13.  It is unclear whether the “authentication module” and the “transmission module” are provided at the communication device, the operating tool and /or measuring device, or some other device.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 21-24 are dependent on claim 20 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above.
For purposes of examination, the examiner will treat the following quotation from claim 20:

as
“an operating tool (10, 68, 70) and/or a measuring device with means (76) for generating user data and/or usage data and with a communication device (36, 72, 74, 78) for exchanging data between the operating tool and/or the measuring device and a data processing system (62, 66), wherein the communication device (36, 72, 74, 78) is provided with an authentication module (42) for authentication of the operating tool (10, 68, 70) and/or measuring device when transmitting data, wherein the communication device (36, 72, 74, 78) is provided with a transmission module to transfer the data over a mobile network (40), and wherein the communication device (36, 72, 74, 78) is provided with a GPS receiver (39) for satellite-based position determination for generating position data”

Claims 16 and 20 recite “means (76) to generate user and/or usage data”.  The claim limitation “means to generate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 16 and 20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following prior art rejection is based on the best possible interpretation of the claim language in light of the above rejections under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

IV.	Claims 13-17 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiler et al. (US 2013/0109375 A1).
	Regarding claim 13 Zeiler teaches a communication device (36, 72, 74, 78) for an operating tool (10, 68, 70) and/or for a measuring device (see paragraphs [0056] – [0057] and Fig. 1 & Fig. 2, tool 105 including tracking unit 150 and sensors 155 and reads on a communication device (36, 72, 74, 78) for an operating tool (10, 68, 70) and/or for a measuring device) to transmit data between the operating tool (10, 68, 70) and/or the measuring device and a data processing system (62, 66) (see paragraphs [0056]; [0062]; [0067] and Fig. 1 & Fig. 2, the tracking unit 150 of tool 105 transmit data between the tool 105 and other devices (e.g. smart hone, PC, and tool monitoring server) and this reads on to transmit data between the operating tool (10, 68, 70) and/or the measuring device and a data processing system), wherein an authentication module (42) is provided for authentication of the operating tool (10, 68, 70) and/or the measuring device during data transmission (see paragraph [0028], The tool can determine a position of the tool and compare the determined position to a received tool boundary to determine whether the tool has exceeded the tool boundary, in response to a determination that the tool has exceed the tool boundary, the tool can perform a security action including locking the tool and outputting a message to the remote monitoring that the tool has exceeded a boundary.  This reads on wherein an authentication module (42) is provided for authentication of the operating tool (10, 68, 70) and/or the measuring device during data transmission) and wherein a transmission module (38) is provided for transmission of the data over a mobile network (40) and/or a transmission module (44) is provided for transmission of the data over Internet connections (see paragraphs [0062] & [0067] and Fig. 1 & Fig. 2, the tracking unit 150 of tool 105 includes one or more antennas for communicating over a plurality of communications networks including mobile, WLAN, short range and this reads on wherein a transmission module (38) is provided for transmission of the data over a mobile network (40) and/or a transmission module (44) is provided for transmission of the data over Internet connections), and wherein a GPS receiver (39) is provided for satellite-based position determination for generating position data (see paragraphs [0062] & [0067] and Fig. 2, the tracking unit of tool 105 includes a GPS unit to determine a position of the tracking unit of the tool and this reads on wherein a GPS receiver (39) is provided for satellite-based position determination for generating position data).
Regarding claim 14 Zeiler teaches wherein the communication device (36, 72, 74, 78) is formed as a separate unit which can be mounted on and removed from the operating tool (10, 68, 70) and/or measuring device (see paragraph [0104] and Fig. 8A, the tracking unit 550 is secured to the external housing of a tool 560 and reads on wherein the communication device (36, 72, 74, 78) is formed as a separate unit which can be mounted on and removed from the operating tool (10, 68, 70) and/or measuring device).
Regarding claim 15 Zeiler teaches wherein the device is provided with a power supply (35, 73) (see paragraphs [0104] & [0106] and Fig. 8A & 8B, the tool includes battery 160, 230 and reads on wherein the device is provided with a power supply).
the sensors and tool controller allow for usage data to be tracked and communicated and reads on wherein the operating tool (10, 68, 70) and/or measuring device is provided with means (76) to generate user and/or usage data to be transmitted).
Regarding claim 17 Zeiler teaches wherein the operating tool (10, 68, 70) and/or measuring device is designed so that it can be controlled and/or adjusted and/or calibrated via the communication device (36, 72, 74, 78) (see paragraphs [0076] & [0078] and Fig. 1 & Fig. 2, other devices (e.g. smart hone, PC, and tool monitoring server) can be used to obtain tool data, locate tool, lock/unlock tool and this reads on wherein the operating tool (10, 68, 70) and/or measuring device is designed so that it can be controlled and/or adjusted and/or calibrated via the communication device (36, 72, 74, 78)).
Regarding claim 19 Zeiler teaches wherein the operating tool (10, 68, 70) and/or measuring device is formed as a torque measurement tool (12) (see paragraphs [0057] & [0059], power drill with torque sensor to detect motor torque indicates that the tool 105 is a torque measurement tool).
Regarding claim 20 Zeiler teaches an operating tool (10, 68, 70) and/or a measuring device with means (76) for generating user data and/or usage data and with a communication device (36, 72, 74, 78) (see paragraphs [0056] – [0057] and Fig. 1 & Fig. 2, tool 105 including tracking unit 150 with communications units 205, 215, 210 and sensors 155 reads on an operating tool (10, 68, 70) and/or a measuring device with means (76) for generating user data and/or usage data and with a communication device (36, 72, 74, 78)) for exchanging data between the operating tool and/or the measuring device and a data processing system (62, 66) (see paragraphs [0056]; [0062]; [0067] and Fig. 1 & Fig. 2, the tracking unit 150 of tool 105 transmit data between the tool 105 and other devices (e.g. smart hone, PC, and tool monitoring server) and this reads on for exchanging data between the operating tool and/or the measuring device and a data processing system), wherein an authentication module (42) is provided for authentication of the operating tool (10, 68, 70) and/or the measuring device during data transmission (see paragraph [0028], The tool can determine a position of the tool and compare the determined position to a received tool boundary to determine whether the tool has exceeded the tool boundary, in response to a determination that the tool has exceed the tool boundary, the tool can perform a security action including locking the tool and outputting a message to the remote monitoring that the tool has exceeded a boundary.  This reads on wherein an authentication module (42) is provided for authentication of the operating tool (10, 68, 70) and/or the measuring device during data transmission) and wherein a transmission module is provided for transmission of the data over a mobile network (40) (see paragraphs [0062] & [0067] and Fig. 1 & Fig. 2, the tracking unit 150 of tool 105 includes one or more antennas for communicating over a plurality of communications networks including mobile, WLAN, short range and this reads on wherein a transmission module is provided for transmission of the data over a mobile network (40)), and wherein the communication device (36, 72, 74, 78) is provided with a GPS receiver (39) for satellite-based position determination for generating position data (see paragraphs [0062] & [0067] and Fig. 2, the tracking unit of tool 105 includes a GPS unit to determine a position of the tracking unit of the tool and this reads on wherein the communication device (36, 72, 74, 78) is provided with a GPS receiver (39) for satellite-based position determination for generating position data).
Regarding claim 21 Zeiler teaches limitations as recited in claim 14 and therefore claim 21 is rejected for the same reasons given above.
Regarding claim 22 Zeiler teaches limitations as recited in claim 14 and therefore claim 22 is rejected for the same reasons given above.

Regarding claim 24 Zeiler teaches limitations as recited in claim 19 and therefore claim 24 is rejected for the same reasons given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
V.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al. (US 2013/0109375 A1) in view of Mergener et al. (US 2016/0311094 A1).
Regarding claim 18 Zeiler teaches the communication device (36, 72, 74, 78) for an operating tool (10,68,70) and/or measuring device according to claim 13 except for wherein said device is provided with an encryption system (80) to encrypt the data to be transmitted.
Mergener teaches a device provided with an encryption system (80) to encrypt the data to be transmitted (see paragraphs [0112]; [0130] and Fig. 20, power tool 200 with coupled adapter 600 is configured for communications that may be encrypted to protect the data exchange between the power tool and external device and this reads on a device provided with an encryption system (80) to encrypt the data to be transmitted).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the device in Zeiler adapt to include being provided with an encryption system (80) to encrypt the data to be transmitted because it would allow for a well-known and reliable technique to protect data exchanged between the tool and external devices and/or networks (see Mergener, paragraph [0112]).
Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cho et al. Pub. No.: US 2012/0143552 A1 discloses calibration method/system and verification method for digital torque tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 19, 2021